Exhibit 10.1


































Merchants Bancshares, Inc.




Executive Annual Incentive Plan




2011 Plan Summary




























February 2011




















2011 Executive Annual Incentive Plan




Introduction and Objective

Merchants Bancshares, Inc.’s (“Merchants”) Executive Annual Incentive Plan is
designed to recognize and reward executives for their collective contributions
to the Company’s success. The Plan focuses on the financial measures that are
critical to the Company’s growth and profitability. Individually and
collectively, we all have the ability to influence and drive our success. This
document summarizes the elements and features of the Plan.

In short, the objectives of the Incentive Plan are to:

•

Recognize and reward achievement of Company’s annual business goals.

•

Motivate and reward superior performance with acceptable risk as outlined by the
Board of Directors.

•

Provide a competitive total compensation package that enables Merchants to
attract and retain talent needed to grow the Company.

•

Encourage teamwork and collaboration among the Company’s leadership and across
business groups — our collective contributions will drive improved business
results.




Eligibility

•

Current participants in the Plan include the top six executives at Merchants
(CEO, CFO, Sr. Lender, Sr. Community Banking Officer, Sr. Operations & IS
Officer, and MTC-President). New participants will be nominated by the President
& CEO and approved by the Compensation Committee.

•

Executives hired after September 30, 2011 are not eligible to participate in the
2011 plan, unless the Compensation Committee approves an exception. They will
participate in Plan starting January 2012. New hires who are eligible to
participate will receive pro-rated awards based on their date of hire.

•

Participants must be active employees as of the award payout date to receive an
award (see exceptions for death, disability and retirement in the “terms and
conditions” section of the plan).

•

Employees must maintain an acceptable performance level in order to participate
in the plan.




Performance Period

The performance period and plan operates on a calendar year basis (January 1 –
December 31st). Actual payout awards are made in cash following year-end after
Merchants’s financial results and performance are known.





1










Performance Gate/Trigger

In order for the 2011 Plan to activate, Merchants must achieve at least $13.0M
in Net Income for the year and maintain acceptable ratings on internal and
regulatory agency audits. If Merchants does not achieve this level of
performance (after giving effect to any awards), this Plan will not fund any
awards for any participants.

Incentive Payout Opportunity

Each participant will have a target award (expressed as a percentage of base
salary) and range that defines his or her incentive opportunity. The CEO’s
target is 35% of base salary and the other executive officers’ target is 25% of
base salary.

Actual awards will vary based on performance and range from 0% of target (not
achieving minimal performance) to 150% of target for exceptional performance.
For goals that do not meet threshold performance, there will be no award for
that component.

The table below summarizes the incentive ranges for the 2011 Plan year.

2011 Short-Term Incentive Targets

Role

Below Threshold

Threshold

(40% of Target)

Target

(100%)

Stretch

(150% of Target)

CEO/President

0%

14.0%

35.0%

52.5%

Other Executives

0%

10.0%

25.0%

37.5%

Incentive Plan Measures

Incentives for all participants will be based on a combination of Company and
Division\Individual performance, however not all participants will have
divison/individual performance goals for the year. The specific measures, and
the weights of each measure will vary based on participant and will be
determined prior to the beginning of the plan year.

COMPANY PERFORMANCE (2-5 measures depending on role at Merchants)

(e.g. ROA, ROE, Efficiency Ratio, Net Interest Income and/or Tier One Ratio)

+

DIVISION - INDIVIDUAL PERFORMANCE (up to 3 measures)

(measures and weights defined by area/role)

•  Subsets of Corporate Performance Measures and Strategic Plan

(i.e. Divisional Income, Fee Income, Loan Growth, Branch/Regional Deposit
Growth, Revenue/FTE, Measures Specific to Functional Area, Strategic Projects)

Performance Goals and Weights

The CEO, CFO and Sr. Operations & IS Officer will focus collectively on all five
Company goals (ROA, ROE, Efficiency Ratio, Net Interest Income and Tier One
Ratio).

The remaining participants (Sr. Lender, Sr. Community Banking Officer and
MTC-President) will focus on 1-3 Company goals depending on their current role
at Merchants as well as one or more Division and/or Individual performance
goals. Performance goals should reflect Merchants’ business plan and strategic
goals for the year.

Each goal must have a minimum weighting equal to or greater than 10%.





2










Below is a summary of the Company performance goals for 2011:

Company Performance Measures

2011 Performance Goals1

Threshold

Target/ Budget

Stretch

ROA

0.93

0.99

1.04

ROE relative to Industry Index2

70th

Percentile

80th

Percentile

90th

Percentile

Efficiency Ratio

63.94%

62.58%

61.42%

Net Interest Income

$50,734

$52,084

$53,284

Tier One Ratio

8.13%

8.19%

8.24%

The table below outlines guidelines for the weightings of performance measures
for participants:

Role/Function

Company Performance

Divison / Individual Performance

CEO, CFO, Sr. Operations & IS Officer

100%

—

MTC – President

50%

50%

Sr. Lender & Sr. Community Banking Officer

60% - 80%

20% - 40%

The weightings for each performance goal will be determined at the beginning of
the plan year for each participant. An individual scorecard will be developed
for each participant to track his or her performance relative to the defined
goals and will be provided to the Compensation Committee for its review and
approval.

Payouts

Awards will be paid as a cash bonus within 75 days following the Plan year end
once Merchants’ financial results and performance are known. Payouts will be
based on participants’ December 31, 2011 base salary.

Awards will be determined based on our achievement against the performance
goals. Each performance goal will be evaluated separately as follows:

•

Threshold performance will pay out at 40% of target incentive award allocated
for the goal.

•

Target performance will pay out 100% of the target incentive award allocated for
the goal.

_____________________

1

Company and divison/individual performance measures/goals/weightings for each
participant will be defined by the CEO and approved annually by the Compensation
Committee. This plan summary contains specific recommendations for 2011.

2

Index comprised of Northeast Commercial Banks with assets between $750M and $5B.





3










•

Stretch performance will pay out at 150% of the target incentive award allocated
for the goal.

•

No awards will be paid for performance below threshold for a particular goal.

•

Actual payouts for each performance goal will be pro-rated for any level of
performance between threshold and target and target and stretch using
interpolation to reward incremental improvement.

Awards are calculated for each participant and approved by the CEO and the
Compensation Committee before being submitted to the full Board for final
approval. Awards are then paid out less necessary withholding.

Company Discretion

Merchants reserves the right to apply positive or negative discretion to the
plan as needed to reflect the business environment and market conditions that
may affect the Company’s performance and incentive plan funding.

Merchants also reserves the right to amend, modify and adjust payouts as
necessary.

See “Terms and Conditions” for further details on the Plan provisions.








4










ILLUSTRATION OF PERFORMANCE SCORECARD




Below is an illustration for an executive with a base salary of $160,000 and an
incentive target of 25% of base salary ($40,000). Goals and weights are for
illustration purposes only.

Participant Goals

Performance and Payout

Performance Measure

Performance Goal threshold/target/stretch

Weight

$

Actual Performance

Payout Allocation (0% - 150%
of target opportunity)

Payout ($)

ROA

0.93 / 0.99 / 1.04

25%

$10,000

1.04 (Stretch)

150%

$15,000

ROE (relative to industry index)

70th / 80th / 90th percentile

25%

$10,000

80th (Target)

100%

$10,000

Efficiency Ratio

63.94% / 62.58% / 61.42%

20%

$8,000

63.94% (Threshold)

40%

$3,200

Division / Individual Goal

TBD

15%

$6,000

Below Threshold

0%

$0

Division / Individual Goal

TBD

15%

$6,000

Target

100%

$6,000

     TOTAL

 

100%

$40,000

85.5% payout

$34,200




In this example, the actual payout is 85.5% of the participant’s target award of
$40,000 or $34,2000 (or 85.5% of 25% = 21.38% of base salary).







5










Terms and Conditions

This section provides a general overview of the major terms and conditions for
the Executive Annual Incentive Plan.

Effective Date

The Plan is effective January 1, 2011 to reflect Plan year January 1, 2011 to
December 31, 2011. The Plan will be reviewed annually by Merchants’ Compensation
Committee to ensure proper alignment with the Company’s business objectives.
Merchants retains the rights as described below to amend, modify or discontinue
the Plan at any time during the specified period. The Plan will remain in effect
until December 31, 2011.

Effective Date

This Program is effective January 1, 2011 to reflect plan year January 1, 2011
to December 31, 2011. The Plan will be reviewed annually by Merchants’
Compensation Committee to ensure proper alignment with the Company’s business
objectives. Merchants retains the rights as described below to amend or modify
the Plan at any time during the specified period.

Plan Administration

The Compensation Committee of the Board authorizes the Plan. The Compensation
Committee has the sole authority to interpret the Plan and to make or nullify
any rules and procedures, as necessary, for proper administration of the Plan.
The Compensation Committee will make final determinations regarding cash
compensation paid to the named executive officers under the Plan and will
present these recommendations to the full Board for final approval. Any
determination by the Board of Directors will be final and binding on all
participants.

Plan Discretion

The Plan is designed to encourage focus on Merchants’ annual business plan goals
while providing the flexibility and discretion needed to be responsive to our
business’ needs. Therefore, the Committee reserves the right to apply positive
or negative discretion to the plan payouts as needed to reflect business
environment and market conditions that may affect the Company’s performance.

Program Changes or Discontinuance

Merchants has developed the Plan based on existing business, market and economic
conditions; current services; and staff assignments. If substantial changes
occur that affect these conditions, services, assignments, or forecasts (for
example, mergers, dispositions or other corporate transactions, changes in laws
or accounting principles or other events) the Company may add to, amend, modify
or discontinue any of the terms or conditions of the Plan at any time.

The Compensation Committee may, at its sole discretion, waive, change or amend
any of the Plan as it deems appropriate.

Incentive Award Payments

Awards will be paid in cash within 75 days following the end of the Plan year.
Awards will be paid out as a percentage of a participant’s base salary as of
December 31, 2011.

Incentive awards will be considered taxable income to participants in the year
paid and will be subject to withholding for required income and other applicable
taxes.





6










Termination of Employment

Participants must be an active employee of the Company as of the award payout
date to receive an award. Participants who terminate during the Plan year will
not be eligible to receive an incentive award for that year. (See exceptions for
death, disability and retirement below.)

Disability, Death or Retirement

Except as specifically provided otherwise in any employment agreement, the
following summarizes how incentives will be handled in regards to disability,
death, or retirement:

If a participant ceases to be employed by the Company due to disability, his/her
cash incentive award for the Plan period shall be prorated to the date of
disability.

In the event of death, the Company will pay to the participant’s estate the pro
rata portion of the cash award that had been earned by the participant for the
year.

Individuals who retire will receive a cash incentive payout prorated to reflect
their service with the Company.

Ethics and Interpretation

If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the Compensation
Committee will be final and binding.

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by this plan to which the employee would otherwise be entitled will be
revoked.

Participants who have willfully engaged in any activity, injurious to the
Company, will upon termination of employment, death, or retirement, be obligated
to repay any incentive award earned during the award period in which the
wrongful conduct occurred.

Miscellaneous

The Plan will not be deemed to give any participant the right to be retained in
the employ of the Company, nor will the Plan interfere with the right of the
Company to discharge any participant at any time for any reason.

In the absence of an authorized, written employment contract, the relationship
between employees and the Company is one of at-will employment. The Plan does
not alter the relationship.

This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Vermont.

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

This plan is proprietary and confidential to Merchants Bancshares, Inc. and its
employees and should not be shared outside the organization.





7


